          Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                  )
425 Third Street SW, Suite 800         )
Washington, DC 20024,                  )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )              Civil Action No.
                                       )
MURIEL BOWSER, in her official         )
capacity as Mayor of the District      )
of Columbia,                           )
1350 Pennsylvania Avenue NW            )
Washington, DC 20004,                  )
                                       )
and                                    )
                                       )
JOHN FALCICCHIO, in his official       )
capacity as Interim Deputy Mayor for   )
Planning and Economic Development,     )
1350 Pennsylvania Avenue NW, Ste. 317 )
Washington, DC 20004,                  )
                                       )
and                                    )
                                       )
JEFFREY MARTOONIAN, in his             )
official capacity as Director of the   )
District Department of Transportation, )
2000 14th Street NW, 6th Floor         )
Washington, DC 20009,                  )
                                       )
                        Defendants.    )
____________________________________)

                                          COMPLAINT

       Plaintiff Judicial Watch, Inc. brings this action against Defendants Muriel Bowser, John

Falcicchio, and Jeffrey Martoonian, in their official capacities, for violations of 42 U.S. C. 1983.

As grounds therefor, Plaintiff alleges as follows:
            Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 2 of 11




                                 JURISDICTION AND VENUE

       1.       The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                              PARTIES

       3.       Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, accountability,

and integrity in government and fidelity to the rule of law.

       4.       Defendant Muriel Bowser is the Mayor of the District of Columbia. Defendant

Bowser’s offices are located at 1350 Pennsylvania Avenue NW, Washington, DC 20004. She is

sued in her official capacity.

       5.       Defendant John Falcicchio is the Interim Deputy Mayor of the District of

Columbia for Planning and Economic Development and Chief of Staff to Mayor Bowser.

Defendant Falcicchio’s offices are located at 1350 Pennsylvania Avenue NW, Suite 317,

Washington, DC 20004. He is sued in his official capacity.

       6.       Defendant Martoonian is the Director of the District Department of

Transportation. His offices are located at 2000 14th Street NW, 6th Floor, Washington, DC

20009. He is sued in his official capacity.

                                    STATEMENT OF FACTS

       7.       In the early morning hours of Friday, June 5, 2020, a team of artists, residents,

District employees, and demonstrators painted “Black Lives Matter” on 16th Street NW near the




                                                -2-
            Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 3 of 11




White House. Painted in large, “safety yellow” block letters, the message spanned the entire

width of the street and covered nearly two blocks:




       8.       The following day, Saturday, June 6, 2020, protesters painted “Defund the Police”

next to the “Black Lives Matter” message on 16th Street NW. Like the “Black Lives Matter”

message, the “Defund the Police” message also was painted in “safety yellow” block letters:




                                               -3-
             Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 4 of 11




        9.         The protesters also painted over the three stars in the District’s crest such that the

entire message read, “Black Lives Matter = Defund the Police.” According to a Fox5 news

report on Sunday, June 7, 2020, District Department of Public Works employees repainted the

stars on the crest. According to the same report, the District Department of Public Works also

announced that the “Defund the Police” message would not be removed.

        10.        Mayor Bowser plainly approved and supports the painting of “Black Lives

Matter” on 16th Street and either approved or acquiesced in the painting of “Defund the Police.”

As of the date of this Complaint, both messages remain on display on 16th Street NW. At a

press conference following the June 5, 2020 street painting, Mayor Bowser stated, with respect

to the “Black Lives Matter” message, “There are people who are craving to be heard and to be

seen and to have their humanity recognized. We had the opportunity to send that message loud

and clear on a very important street in our city.”

        11.        On Wednesday, June 10, 2020, Judicial Watch sent a letter to Mayor Bowsers and

District Attorney General Karl Racine requesting permission to paint its own message on a

District street:

        We note with interest Mayor Bowser’s recent decision approving the painting of
        “Black Lives Matter” on 16th Street NW and the approval of and/or acquiescence
        in the painting of “Defund the Police” alongside the first message. Both messages
        are expressive activity.

        Judicial Watch, Inc. is a Washington, DC-based, non-profit organization
        headquartered in Southwest DC. For more than twenty-five years, Judicial
        Watch, Inc. has promoted transparency, accountability and integrity in
        government and fidelity to the rule of law. Our motto is “Because No One Is
        Above the Law!” – a message that is particularly relevant today because it applies
        equally to law enforcement and public officials as well as to protesters, looters,
        and rioters.

        Because DC streets surfaces are now being used as public fora for expressive
        activity, we would like to have our motto painted on a street, preferably
        Independence Avenue SW, between 2nd and 4th Streets SW, which is near our



                                                    -4-
            Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 5 of 11




        offices. The lettering would be identical in size and color to the lettering used to
        paint “Black Lives Matter” on 16th Street NW. Judicial Watch, Inc. would pay
        the cost of the painting, but we would likely need the assistance of the DC
        Government to aid in traffic diversion and parking restrictions while the painting
        is completed. Of course, the painting could be completed when traffic is typically
        light, as was done with the “Black Lives Matter” message.

        As the timeliness of our message is important, please respond within 3 working days.
        If the Independence Avenue location is not possible, we are open to considering
        alternative locations.

        12.     Before preparing and sending the letter, Judicial Watch investigated whether the

District had any existing processes or procedures in place for requesting street paintings by

reviewing the District Department of Transportation’s permit applications webpage,

https://ddot.dc.gov/page/public-space-permit-applications. The webpage and subpages

referenced therein contained no reference to street paintings or any reasonably analogous

subjects. Judicial Watch also was unable to identify or recall any similar use of District street

surfaces for painting expressive messages.

        13.     On Friday, June 12, 2020, Interim Deputy Mayor Falcicchio responded to Judicial

Watch by representing that its request had been referred to the District Department of

Transportation for review. Interim Deputy Mayor Falcicchio also added that the request “is

unlikely to be approved on an active roadway because the paint would conflict with road

markings.” He further noted that “Black Lives Matter Plaza,” in reference to the two blocks on

16th Street NW between H and K Streets NW where the two messages had been painted on the

street surface, “is closed to traffic at this time and thus avoiding that hurdle.”

        14.     Judicial Watch responded to Interim Deputy Mayor Falcicchio on Monday, June

15, 2020:

        Thanks for the heads up. If it is the City’s position that street painting is only
        allowed on closed roadways, please advise us which DC roadways are currently
        closed and how long they are expected to remain closed so we can plan
        accordingly. It is our understanding that, at least as of June 12, H and I Streets


                                                 -5-
          Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 6 of 11




       NW were closed between 15th and 17th NW, 16th Street NW was closed between
       H and K Streets NW, and Connecticut and Vermont NW were closed between H
       and I Streets NW. However, the relevant MPD Traffic Advisory only noted
       traffic closures and restrictions at these locations for June 13 and 14.

       Alternatively, is it possible to request a closure to accommodate a street painting,
       and, if so, how long would the closure last?

       15.       Interim Deputy Mayor Falcicchio responded that same day, asserting: “Thanks for

circling back. While Black Lives Matter Plaza will remain closed until further notice, the roads

you mentioned begin to reopen today.” He provided no information about other closed roadways

or how to request a closure to accommodate a street painting.

       16.       When Judicial Watch received no further word from Interim Deputy Mayor

Falcicchio about a street closure requirement or a response to its request from the District

Department of Transportation, it wrote to Interim Deputy Mayor Falcicchio again on Thursday,

June 18, 2020:

       We still have not received a response to our original request, submitted over a
       week ago, and the extent to which street closure remains an issue is unclear to us.
       Please advise us if DC has any policies or procedures governing street paintings
       and street closures to accommodate street paintings. We have not been able to
       find any.

       To the extent street closure is an issue, please advise us how we can find
       information about what closures are occurring and the length of time streets will
       be closed so we can assess whether a particular closed street would accommodate
       our message. Please also advise us if it is possible to request a street closure to
       accommodate a street painting, as we asked in our June 15th email. Finally,
       please advise us if 16th Street NW is closed to accommodate the street painting in
       place there currently, how long the current painting will remain in place, and if
       the street will remain closed after the current painting is removed. Obviously, if
       16th Street NW is the only closed street available for street painting,
       accommodation should be made for other messages, including ours.

       17.       Later that same day Interim Deputy Mayor Falcicchio responded as follows:

“Thanks for circling back. Here is the best page to find information about public space permits:

https://ddot.dc.gov/page/public-space-permit-applications.”



                                                -6-
          Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 7 of 11




       18.     Judicial Watch had reviewed this same webpage before submitting its request and

determined that the page contained no relevant information about processes or procedures for

requesting a permit for street painting. Accordingly, it responded that same day, “Yes, but this

does not appear to address street painting. It also does not appear that there is any current permit

for the street painting on 16th Street between H and K Streets.”

       19.     By Tuesday, June 23, 2020, Judicial Watch still had not received a response to its

request and had received no further communication from Interim Deputy Mayor Falcicchio.

Accordingly, it wrote to Interim Deputy Mayor Falcicchio on that date:

       It will soon be more than three weeks since a team of artists, residents, district
       employees, and demonstrators were allowed to paint “Black Lives Matter” on
       16th Street NW near the White House and other demonstrators painted “Defund
       the Police” next to “Black Lives Matter.” It also will soon be two weeks since we
       requested permission to paint our message – “Because No One Is Above the
       Law!” – on Independence Avenue SW. We still have not received a response to
       our request. We find it significant that the streets around 16th Street reopened
       nearly a week ago, as has Lafayette Square. We have been unable to identify any
       particular reason why 16th Street remains closed other than to accommodate the
       two street paintings. We also have not been able to identify a policy or procedure
       for requesting a permit to paint a message on a street or a policy or procedure for
       closing a street to accommodate a street painting. Nor have we been able to
       determine whether closing a street is necessary to accommodate a street painting.

       We have asked you for information on these subjects, but none was provided.
       The link to the Department of Transportation’s permit webpage you sent us was
       unhelpful, as we advised you. We do not seek hold a parade or install a banner or
       seasonal display on a streetlight. We also do not seek to operate a sidewalk cafe,
       hold a block party, place a portable sign in a public space, or install electrical
       wiring. None of the types of permits referenced on the webpage apply to our
       request or to the paintings currently on 16th Street. Also based on the link you
       sent us, there does not appear to be any permit for the two messages on 16th
       Street.

       We would gladly follow the rules if there were any. We are left with the firm
       conviction that the process – to the extent there is one – is arbitrary and favors
       only one viewpoint, that which is currently being expressed on 16th Street.

       As you are probably aware, viewpoint discrimination violates the First
       Amendment no matter what type of forum is at issue. The timeliness of protected



                                                -7-
         Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 8 of 11




       expression also is important. “It is vital to the operation of democratic
       government that the citizens have facts and ideas on important issues before them.
       A delay of even a day or two may be of crucial importance in some instances.”
       Carroll v. President & Comm’rs of Princess Anne, 393 U.S. 175, 182 (1968)
       (internal quotation omitted).

       We have been patient. We also have been flexible. We have stated our
       willingness to paint our motto at a different location if street closure is necessary
       and the City is unwilling to close our chosen location. All we ask is that we be
       afforded the same opportunity to paint our message on a DC street that has been
       afforded the painters on 16th Street. We request that opportunity be afforded to
       us within the next 48 hours. If we do not hear from you or if you once again fail
       to provide us with information about the appropriate process, we will have no
       choice but to evaluate our next steps, which may include litigation.

       20.     Later that same day, Interim Deputy Mayor Falcicchio sent Judicial Watch the

following response: “Thank you for circling back. Days ago, I sent the information for how to

apply for a public space permit[.] Here is the best page to find information about public space

permits: https://ddot.dc.gov/page/public-space-permit-applications.” The webpage was the same

webpage Interim Deputy Mayor Falcicchio has sent Judicial Watch on June 18, 2020 and which

Judicial Watch had reviewed at least twice and determined that it contained no relevant

information about processes or procedures for requesting a permit for street painting.

       21.     On Wednesday, June 24, 2020, Judicial Watch contacted the District Department

of Transportation’s Permitting Office directly, by telephone, to inquire about obtaining a permit

to paint an expressive message on the surface of a District Street. The customer service

representative who answered Judicial Watch’s call stated that she “was not sure we have a permit

like that” and had “never heard of that.” She transferred Judicial Watch’s call to another

individual in the Permit Office, but the transfer was not answered. Judicial Watch called back

and spoke to a second customer service representative, who told Judicial Watch he had “never

seen that” type of permit. The second representative recommended Judicial Watch email the

District Department of Transportation’s Public Space Permit Manager, Mr. Elliott Garrett.



                                                -8-
          Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 9 of 11




       22.     Judicial Watch did as recommended, forwarding to Mr. Garrett on Thursday, June

25, 2020 Judicial Watch’s June 10, 2020 request and all of its communications with Interim

Deputy Mayor Falcicchio, explaining:

       Judicial Watch, Inc. has been communicating with Interim Deputy Mayor
       Falcicchio about our June 10 request to paint an expressive message on a District
       street, as has occurred on 16th Street NW. We initially proposed Independence
       Ave. SW, near our offices on 3rd Street SW, but are open to an alternate location.
       Copies of our June 10 request and our communications with Interim Deputy
       Mayor Falcicchio are attached.

       We’ve reviewed the public space permit application webpage multiple times and
       have not been able to identify any process or procedure concerning street
       painting. I also spoke with the Permitting Center, and it was recommended that
       we email you. Any assistance you can provide would be appreciated.

As of the date of this Complaint, Judicial Watch has not received a response from Mr. Garrett or

anyone else at the Department of Transportation.

       23.     To date, neither Mayor Bowser, Interim Deputy Mayor Falcicchio, nor Director of

Transportation Martoonian have responded substantively to Judicial Watch’s request to paint an

expressive message on the surface of a District Street and by failing to respond in a timely

manner have denied the request.

       24.     On information and belief, no permit was requested or issued for the “Black Lives

Matter” or the “Defund the Police” messages on 16th Street NW, and no process or procedure

exists to request a permit to paint an expressive message on the surface of a District street.

       25.     Also on information and belief, until the “Black Lives Matter” and “Defund the

Police” messages were painted on 16th Street NW, the District had not permitted an expressive

message to be painted on the surface of a District street.

                                            COUNT I
                                  (Violation of 42 U.S.C. § 1983)

       26.     Plaintiff realleges paragraphs 1 through 25 as if fully stated herein.



                                                -9-
         Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 10 of 11




       27.     Defendants, acting under color of District of Columbia law, have deprived and are

depriving Plaintiff of rights protected under the First Amendment to the U.S. Constitution in

violation of 42 U.S.C. § 1983 by, inter alia: (a) allowing District streets to be used for the

painting of expressive messages, which constitutes protected, First Amendment activity, but

denying Plaintiff the timely opportunity to paint its expressive message on a District street for

reasons that are not narrowly drawn to achieve a compelling government interest; (b) failing to

provide a reasonable basis for denying Plaintiff the timely opportunity to paint its expressive

message on a District street; (c) favoring the expressive messages painted on 16th Street NW

and/or creating the appearance of endorsing those messages to the exclusion of Plaintiff’s

message on a related subject matter; and/or (d) failing to provide reasonable, non-arbitrary

processes and procedures for timely consideration of Plaintiff’s request to paint an expressive

message on District streets.

       28.     Plaintiff is being irreparably harmed by reason of Defendants’ deprivation of

Plaintiff’s rights under the First Amendment and violation of 42 U.S.C. § 1983, and Plaintiff will

continue to be irreparably harmed unless Defendants’ unlawful conduct is enjoined.

       29.     Plaintiffs have no adequate remedy at law.

       WHEREFORE, Plaintiff respectfully requests that the Court: (1) declare Defendants’

conduct to violate Plaintiff’s First Amendment rights and to violate 42 U.S.C. § 1983; (2) enjoin

Defendants from continuing to deprive Plaintiff of its First Amendment rights, as secured by 42

U.S.C. § 1983; (3) order Defendants to issue a permit allowing Plaintiff to paint its expressive

message on a District street for at least as long as the “Black Lives Matter” and “Defund the

Police” messages remain on 16th Street NW; (4) grant Plaintiff an award of attorneys’ fees and




                                               - 10 -
         Case 1:20-cv-01789-TSC Document 1 Filed 07/01/20 Page 11 of 11




other litigation costs reasonably incurred in this action pursuant to 42 U.S.C. § 1988; and (5)

grant Plaintiff such other relief as the Court deems just and proper.

Dated: July 1, 2020                                     Respectfully submitted,

                                                        /s/ Paul J. Orfanedes
                                                        Paul J. Orfanedes (D.C. Bar No. 429716)
                                                        Michael Bekesha (D.C. Bar No. 995749)
                                                        JUDICIAL WATCH, INC.
                                                        425 Third Street SW, Suite 800
                                                        Washington, DC 20024
                                                        Tel: (202) 646-5172
                                                        Fax: (202) 646-5199
                                                        Email: porfanedes@judicialwatch.org
                                                                mbekesha@judicialwatch.org

                                                        T. Russell Nobile*
                                                        JUDICIAL WATCH, INC.
                                                        Post Office Box 6592
                                                        Gulfport, Mississippi 39506
                                                        (202) 527-9866
                                                        rnobile@judicialwatch.org

                                                        * Application for admission pro hac vice
                                                          forthcoming

                                                        Counsel for Plaintiff




                                               - 11 -
